              Case 20-33801 Document 39 Filed in TXSB on 07/31/20 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
    DENBURY RESOURCES INC., et al.,1                                )     Case No. 20-33801 (DRJ)
                                                                    )
                                       Debtors.                     )     (Jointly Administered)
                                                                    )     (Emergency Hearing Requested)

           NOTICE OF AGENDA FOR FIRST DAY HEARING ON FIRST DAY
        MOTIONS SCHEDULED FOR JULY 31, 2020 AT 7:30 A.M. (PREVAILING
      CENTRAL TIME), BEFORE THE HONORABLE JUDGE DAVID R. JONES AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
     OF TEXAS, AT COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002

I.           Evidentiary Support for First Day and Confirmation Pleadings.

             A.    First Day Declaration. Declaration of Christian S. Kendall, Chief Executive
                   Officer of Denbury Resources Inc., in Support of Chapter 11 Petitions and First
                   Day Motions [Docket No. 3].

                   Status: This Declaration will be relied upon as evidentiary support for the first day
                   matters listed below.

II.          Financing Motion.

             1.    DIP Motion. Debtors’ Emergency Motion for Entry of Interim and Final Orders
                   (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the
                   Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
                   Secured Parties, (IV) Granting Liens and Superpriority Claims, (V) Modifying the
                   Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related
                   Relief [Docket No. 37].

                   Status: This matter is going forward.

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive, Plano, Texas 75024.
        Case 20-33801 Document 39 Filed in TXSB on 07/31/20 Page 2 of 5




III.   Scheduling Motion.

       2.    Scheduling Motion. Debtors’ Emergency Motion for Entry of an Order
             (I) Scheduling A Combined Disclosure Statement Approval and Plan Confirmation
             Hearing, (II) Conditionally Approving the Disclosure Statement, (III) Establishing
             Plan and Disclosure Statement Objection and Reply Deadlines and Related
             Procedures, (IV) Approving the Solicitation Procedures, (V) Approving the
             Combined Notice, and (VI) Waiving the Requirements That the U.S. Trustee
             Convene A Meeting of Creditors and the Debtors File Schedules and Sofas
             [Docket No. 26].

             Status: This matter is going forward.

IV.    First Day Pleadings.

       3.    Creditor Matrix Motion. Debtors’ Emergency Motion for Entry of an Order
             (I) Authorizing the Debtors to File a Consolidated List of Creditors and a
             Consolidated List of the 50 Largest Unsecured Creditors, (II) Waiving the
             Requirement to File a List of Equity Security Holders, (III) Authorizing the Debtors
             to Redact Certain Personal Identification Information, and (IV) Granting Related
             Relief [Docket No. 5].

             Status: This matter is going forward.

       4.    Wages Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
             the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
             Reimbursable Expenses and (B) Continue Employee Benefits Programs and
             (II) Granting Related Relief [Docket No. 8].

             Status: This matter is going forward.

       5.    Taxes Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
             the Payment of Certain Prepetition and Postpetition Taxes and Fees and
             (II) Granting Related Relief [Docket No. 12].

             Status: This matter is going forward.

       6.    Cash Management Motion. Debtors’ Emergency Motion for Entry of Interim and
             Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
             Management System and Maintain Existing Bank Accounts, (B) Continue to
             Perform Intercompany Transactions, and (C) Maintain Existing Business Forms
             and (II) Granting Related Relief [Docket No. 9].

             Status: This matter is going forward.

       7.    Surety Bond Motion. Debtors’ Emergency Motion for Entry of an Order (I)
             Authorizing the Debtors to Continue Their Surety Bond Program and (II) Granting
             Related Relief [Docket No. 14].

                                              2
 Case 20-33801 Document 39 Filed in TXSB on 07/31/20 Page 3 of 5




      Status: This matter is going forward.

8.    Insurance Motion. Debtors’ Emergency Motion for Entry of an Order
      (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered into
      Prepetition and Satisfy Prepetition Obligations Related Thereto, (B) Renew,
      Amend, Supplement, Extend, or Purchase Insurance Policies, and (II) Granting
      Related Relief [Docket No. 25].

      Status: This matter is going forward.

9.    Utilities Motion. Debtors’ Emergency Motion for Entry an Order (I) Approving
      the Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services,
      (II) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing
      Services, (III) Approving the Debtors’ Proposed Procedures for Resolving
      Additional Assurance Requests, (IV) Authorizing Certain Fee Payments for
      Services Performed, and (V) Granting Related Relief [Docket No. 13].

      Status: This matter is going forward.

10.   Lienholders Motion. Debtors’ Emergency Motion for Entry of Interim and Final
      Orders (I) Authorizing the Payment of Specified Lienholder and Other Trade
      Claims, (II) Confirming Administrative Expense Priority of Outstanding Orders,
      and (III) Granting Related Relief [Docket No. 6].

      Status: This matter is going forward.

11.   Hedging Motion. Debtors’ Emergency Motion for Entry of Interim and Final
      Orders (I) Authorizing the Debtors to (A) Perform Under and/or Amend Prepetition
      Hedges, (B) Enter Into, and Perform Under Postpetition Hedges, (C) Grant Liens
      and Superpriority Administrative Expense Claims, and (II) Granting Related
      Relief [Docket No. 27].

      Status: This matter is going forward.

12.   Royalty Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
      Mineral Payments, Working Interest Disbursements, and Non-Operating Working
      Interest Expenses and (II) Granting Related Relief [Docket No. 11].

      Status: This matter is going forward.

13.   Equity Trading Motion. Debtors’ Emergency Motion for Entry of Interim and
      Final Orders (I) Approving Notification and Hearing Procedures for Certain
      Transfers of and Declarations of Worthlessness with Respect to Common Stock,
      and (II) Granting Related Relief [Docket No. 10].

      Status: This matter is going forward.



                                      3
             Case 20-33801 Document 39 Filed in TXSB on 07/31/20 Page 4 of 5




Houston, Texas
July 31, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Vienna F. Anaya (TX Bar No. 24091225)        Joshua A. Sussberg, P.C. (pro hac vice admission pending)
Victoria Argeroplos (TX Bar No. 24105799)    Christopher J. Marcus, P.C. (pro hac vice admission
                                             pending)
1401 McKinney Street, Suite 1900             Rebecca Blake Chaikin (pro hac vice admission pending)
Houston, Texas 77010                         601 Lexington Avenue
Telephone:     (713) 752-4200                New York, New York 10022
Facsimile:     (713) 752-4221                Telephone:      (212) 446-4800
Email:         mcavenaugh@jw.com             Facsimile:      (212) 446-4900
               vanaya@jw.com                 Email:          joshua.sussberg@kirkland.com
               vargeroplos@jw.com                            christopher.marcus@kirkland.com
                                                             rebecca.chaikin@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             David L. Eaton (pro hac vice admission pending)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile:       (312) 862-2200
                                             Email:           david.eaton@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 20-33801 Document 39 Filed in TXSB on 07/31/20 Page 5 of 5




                                     Certificate of Service

        I certify that on July 31, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
